Citation Nr: 1024234	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  09-34 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for diabetes mellitus, 
Type II.

4.  Entitlement to service connection for asthma.

5.  Entitlement to a compensable evaluation for post-
operative residuals of bilateral herniorrhaphy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1951 to 
July 1956.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
August 2007 and November 2008 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2010, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for 
hypertension and heart disease and entitlement to a 
compensable evaluation for post operative residuals of 
bilateral herniorrhaphy are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, Type II, is not related 
to active service.

2.  The Veteran's asthma is not related to active service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, Type II, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Asthma was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	


Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in March 2007 and June 2008 
fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 
183, Dingess, 19 Vet. App. at 473.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence, as well as how VA determines disability 
ratings and effective dates. 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Veteran's service treatment records and identified 
private medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran specifically indicated that he has received no VA 
treatment.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded a VA examination in September 2008.  
38 C.F.R. § 3.159(c)(4).  The September 2008 VA examiner 
addressed the etiology of the Veteran's current asthma in 
conjunction with a review of the claims file and physical 
examination of and interview with the Veteran.  The September 
2008 VA examination report is thorough; thus this examination 
is adequate upon which to base a decision. 

The Veteran has not been afforded a VA examination, with an 
opinion as to the etiology of his diabetes mellitus.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran "suffered 
an event, injury or disease in service" is his own lay 
statements, which the Board notes below are internally 
inconsistent.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the Veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the Veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
The first question that must be addressed, therefore, is 
whether incurrence of diabetes mellitus or asthma is 
factually shown during service.  The Board concludes it was 
not.  

The service treatment records are absent complaints, findings 
or diagnoses of diabetes or asthma during service.  On the 
clinical examination for separation from service, the 
Veteran's lungs were evaluated as normal, urinalysis was 
negative for albumin and sugar, and chest x-ray was negative.  
Thus, there is no medical evidence that shows that the 
Veteran suffered from diabetes mellitus or asthma during 
service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Diabetes mellitus, Type II, can 
be service-connected on such a basis.  Although the Veteran 
testified at his videoconference hearing that his diabetes 
mellitus began in 1958, the Veteran indicated on his 
application for compensation, and there is no medical 
evidence to the contrary, that his diabetes mellitus began in 
1987, more than 30 years after his discharge from service.  
The Board notes that a December 2006 treatment record notes 
that the Veteran carried a diagnosis of diabetes, which he 
had had for approximately 10-12 years, indicating a diagnosis 
no earlier than 1994.    

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  With respect 
to both asthma and diabetes mellitus, although the appellant 
reports continuity of post-service symptoms, the Board finds 
his allegations to be of limited probative value as they are 
less than credible.  The Veteran's statements as to the date 
that his diabetes began are inconsistent with each other, and 
his statements are inconsistent with the medical records.  
With respect to asthma, the Veteran's statements are 
inconsistent with the medical records.  The file contains a 
VA examination from 1968 which evaluated the Veteran's 
respiratory system as normal and urinalysis was negative for 
albumin and sugar.  In addition, the earliest private post-
service medical records are dated in 2002, although Dr. P.C. 
noted that he had been treating the Veteran for diabetes 
since 2001 and using insulin in 2000.  

It is noteworthy that the Veteran filed a claim for 
compensation in June 1968 for a hernia condition.  At that 
time he did not file a claim for service connection for 
diabetes or asthma.  This is inconsistent with his assertion 
that his diabetes mellitus began within a year after 
discharge and his asthma began in service because it is 
reasonable to conclude that if he believed that he had 
diabetes or asthma in 1968 that was related to service, he 
would have claimed service connection for it at that time.  

In light of the lack of any relevant medical evidence 
reported between 1956 and 2000, or even as early as 1987, 
service connection is not warranted under 38 C.F.R. § 
3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has a diabetes mellitus and asthma.  The remaining 
question, therefore, is whether there is medical evidence of 
a relationship between the current disabilities and military 
service.

However, no medical professional has ever related these 
conditions to the Veteran's military service.  The Veteran 
was afforded a VA examination in September 2008.  After a 
review of the claims file, interview and physical examination 
of the Veteran, the VA examiner diagnosed mild persistent 
asthma and opined that the Veteran's persistent asthma was 
less likely than not the result of his breathing problems 
during military service.  The examiner explained that the 
Veteran's symptoms and treatment during military service 
showed treatment for bronchopneumonia which is an infectious 
process and not a restrictive process like asthma.  The 
examiner noted that although asthma can be exacerbated by 
pneumonia, there was no service medical record to show other 
exacerbations or treatment for asthma during service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of these problems until a number of 
years after service.  

Thus, the record is absent evidence of in-service incurrence 
of diabetes mellitus or asthma, credible evidence of diabetes 
mellitus, Type II, within a year following service, evidence 
of continuity of symptomatology, and medical evidence of a 
nexus between service and currently diagnosed disorders. 

Although the Veteran contends that his diabetes mellitus and 
asthma are related to his service, as a layman he is not 
competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claims for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  


ORDER

Entitlement to service connection for diabetes mellitus, Type 
II, is denied.

Entitlement to service connection for asthma is denied.


REMAND

With respect to the Veteran's claim for service connection 
for hypertension and heart disease, the Veteran's service 
treatment records indicate that the Veteran experienced blood 
pressure readings of 140/84, 140/82, 148/94, 148/90, 146/90, 
and 140/88 on June 19, 1956.  In addition, the Veteran 
testified in April 2010 that he had hypertension in the 
military.  In light of the evidence of elevated blood 
pressure readings in-service and post-service diagnosis of 
hypertension, the Board believes that a remand is necessary.  
Specifically, on remand, the Veteran should be given an 
opportunity to undergo a relevant VA examination to determine 
whether a relationship exists between the Veteran's current 
hypertension and his active duty.  See 38 C.F.R. § 3.304(f).  
See also 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009); and McLendon, 20 Vet. App. At 79 
(stipulating that VA's duty to assist Veterans, pursuant to 
the VCAA, includes the duty to obtain a medical examination 
and/or opinion when necessary to make a decision on a claim).

With respect to the Veteran's claim for heart disease, at the 
April 2010 videoconference hearing, the Veteran testified 
that he first began treatment for heart disease in 2003.  
Thus, it does not appear that the Veteran is contending that 
he suffered from heart disease in the military.  It appears 
that his claim is for service connection on a secondary basis 
and may be inextricably intertwined with the Veteran's claim 
for service connection for hypertension.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (issues are "inextricably intertwined" 
when a decision on one issue would have a "significant 
impact" on a Veteran's claim for the second issue).  In 
addition, the Board finds that a VCAA letter on a secondary 
service connection basis should be sent to the Veteran.

With respect to the issue of increased evaluation for 
service-connected post-operative residuals of bilateral 
herniorrhaphy, the United States Court of Appeals for 
Veterans Claims (Court) has held that "[w]here, as here, the 
record before the [Board] was clearly inadequate, remand . . 
. is required."  Littke v. Derwinski, 1 Vet.App. 90, 93 
(1990).  The Court has also held that the "fulfillment of 
the statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination. . . ."  
Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  Although the 
Veteran was afforded a VA examination in conjunction with his 
claim for an increased rating for his service-connected post-
operative residuals of bilateral herniorrhaphy in July 2007, 
this examination is not adequate for appellate purposes.  The 
Veteran's claims file was not available for review.  As such, 
all available evidence was not considered.  Likewise, 
pertinent facts were neither identified nor evaluated and 
weighed.  The Court has held that the requirement for 
evaluation of the complete medical history of the Veteran's 
condition operated to protect Veterans against an adverse 
decision based on a single, incomplete, or inaccurate report 
and to enable VA to make a more precise evaluation.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  In West v. 
Brown, 7 Vet.App. 70 (1994), the Court clearly indicated that 
the necessity of evaluation of the complete medical history 
applied not only to adjudicators, but also to examining 
physicians and that a medical examination that did not 
reflect reliance upon a complete and accurate history was 
inadequate for rating purposes and "frustrates effective 
judicial review."  The Board, therefore, concludes that an 
additional VA examination is needed to provide an accurate 
picture of the claimed disability at issue on appeal.  38 
C.F.R. §§ 3.326, 3.327 (2009).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) should be undertaken, 
including, but not limited to, informing 
the Veteran of the information and 
evidence not of record (1) that is 
necessary to substantiate the claim for 
service connection for heart disease on a 
secondary service-connection basis; (2) 
that VA will seek to obtain; and (3) that 
the claimant is expected to provide.  In 
addition, the Veteran should be informed 
of how VA determines disability ratings 
and effective dates.

2.  The Veteran should be requested to 
indicate if he has received any VA or 
non-VA medical treatment for his 
hypertension, heart disease, or post-
operative residuals of bilateral 
herniorrhaphy that is not evidenced by 
the current record.  If so, the Veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
These records should then be obtained and 
associated with the claims folder.  The 
Veteran should be advised that he may 
also submit any evidence or further 
argument relative to the claim at issue.

3.  The Veteran should be afforded the 
appropriate VA examination to determine 
the etiology of his present hypertension.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
current hypertension is related to the 
symptoms documented during the Veteran's 
active duty service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  The Veteran should be afforded a VA 
examination to ascertain the severity of 
his post-operative residuals of bilateral 
herniorrhaphy, including scars.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made. All pertinent symptomatology 
and findings should be reported in 
detail. Any indicated diagnostic tests 
and studies should be accomplished.

5.  The case, including the issue of 
entitlement to service connection for 
heart disease to include as secondary to 
service-connected disability, should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted in full, the Veteran should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.   His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


